Citation Nr: 0931219	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-34 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hematospermia. 


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from April 2000 to October 2006. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO) which, in pertinent part, denied the 
benefit sought on appeal.  

It is noted that in the December 2006 rating decision, the RO 
denied service connection for warts and granted service 
connection for sleep apnea and assigned a noncompensable 
disability rating effective from November 1, 2006.  The 
Veteran initiated an appeal as to the denial of service 
connection for warts and the assigned initial rating for 
service-connected sleep apnea.  By the way of a September 
2007 rating decision, the RO increased the assigned rating 
for service connected sleep apnea from noncompensable to 50 
percent.  

In the Veteran's November 2007 substantive appeal (VA Form 
9), the Veteran requested that his claim for an increased 
rating in excess of 50 percent for sleep apnea and his claim 
for service connection for warts be withdrawn from appellate 
review.  In view of his expressed desires, the Board 
concludes that further action with regard to either issue is 
not appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
hematospermia.  As explained below, the Board finds that 
additional development is necessary prior to adjudication of 
the claim. 

A review of the record shows that a VA examination to 
determine whether the Veteran has a current disability for VA 
compensation purposes.  The Veteran's service treatment 
records show that he experienced at least three episodes of 
hematospermia during service.  The Board notes that the 
Veteran was afforded a pre-discharge VA examination in August 
2006; however, the examination report contains inadequate 
findings to adjudicate the claim.  In that examination 
report, the examiner noted that the Veteran had a history of 
hematospermia while in service, and based on that history, 
the examiner diagnosed the Veteran with hematospermia.  The 
examiner failed to determine whether the Veteran had a 
current disability at the time of the examination.  Further, 
the examiner did not provide a medical opinion on whether the 
Veteran's hematospermia represents a "disability" for VA 
compensation purposes.  

The Board notes VA regulations provides that service 
connection is available for service-connected disabilities.  
By "disability," it is generally meant as impairment in 
earnings capacity resulting from such diseases and injuries, 
rather than to the disease, injury or defect itself.  38 
C.F.R. § 4.1 (2008); see Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002).  As such, an examination is in order 
to determine the current nature of the Veteran's condition 
and to obtain a medical opinion on whether the Veteran's 
condition is a disability for VA compensation purposes.  See 
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  

Prior to the additional VA examinations, the RO/AMC should 
ask the Veteran to identify any outstanding records of 
pertinent VA and private treatment, and obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment that are not yet on 
file.  If the RO/AMC is unable to locate 
any additional VA treatment records, then 
a memorandum of the RO/AMC's efforts in 
attempting to obtain those records should 
be associated with the claims file. 

2.  Then, the Veteran should be afforded a 
VA examination, with an appropriate 
examiner, to determine whether the Veteran 
has a current disability for VA 
compensation purposes.  Specifically, the 
examiner should first identify whether the 
Veteran has hematospermia and, if so, 
whether such finding constitutes a 
disability for the purpose of VA 
compensation, that is, one that impairs 
his earning capacity or whether it is a 
symptom of such a disability.  The 
Veteran's claim file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should be 
performed.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

3.  Thereafter, the RO/AMC should review 
the claim file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO/AMC should 
then readjudicate the claim on appeal.  If 
any benefit sought remains denied, the 
RO/AMC should issue an appropriate SSOC 
and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




